Fourth Court of Appeals
                                           San Antonio, Texas
                                                    March 6, 2019

                                               No. 04-19-00032-CR

                                         Jemadari Chinua WILLIAMS,
                                                   Appellant

                                                            v.

                                               The STATE of Texas,
                                                     Appellee

                       From the 227th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2018CR6613
                            Honorable Kevin M. O'Connell, Judge Presiding


                                                   ORDER
       The trial court imposed sentence in Cause No. 2018CR6613 on December 3, 2018.
Because appellant did not file a motion for new trial, the notice of appeal was due to be filed on
January 2, 2019. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of
appeal was due on January 17, 2019. TEX. R. APP. P. 26.3. On January 17, 2019, appellant filed
a “Notice of Appeal from Negotiated Plea.” Appellant did not file a motion for extension of
time. Because appellant did not timely file a notice of appeal or timely file a motion for
extension of time, we lack jurisdiction over this appeal. See Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996). [1]

       We, therefore, ORDER appellant to show cause on or before March 21, 2019 why this
appeal should not be dismissed for lack of jurisdiction.


                                                                  _________________________________
                                                                  Irene Rios, Justice




[1]
    We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,
the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court